Case 2:16-cv-03493-FMO-AS Document 256 Filed 12/31/20 Page 1 of 2 Page ID #:8049




 1 BARON & BUDD, P.C.
     Scott Summy (Pro Hac Vice, TX Bar No. 19507500)
 2 SSummy@baronbudd.com
     Carla Burke Pickrel (Pro Hac Vice, TX Bar No. 24012490)
 3 cburkepickrel@baronbudd.com
     3102 Oak Lawn Ave, #1100
 4 Dallas, Texas 75219
     Telephone: (214) 521-3605
 5
     BARON & BUDD, P.C.
 6 John P. Fiske (SBN 249256)
     Fiske@baronbudd.com
 7 11440 W. Bernardo Court, Suite 265
     San Diego, California 92127
 8 Telephone: (858) 251-7424

 9 Proposed Lead Class Counsel

10                         UNITED STATES DISTRICT COURT
11          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12   CITY OF LONG BEACH, a municipal                  CASE NO.: 2:16-cv-03493-FMO-AS
13
     corporation; COUNTY OF LOS
     ANGELES, a political subdivision; CITY           NOTICE OF RENEWED MOTION
14   OF CHULA VISTA, a municipal                      AND MOTION FOR
     corporation; CITY OF SAN DIEGO, a                CERTIFICATION OF SETTLEMENT
15   municipal corporation; CITY OF SAN               CLASS, PRELIMINARY APPROVAL
     JOSE, a municipal corporation; CITY OF           OF CLASS ACTION SETTLEMENT,
16                                                    APPROVAL OF NOTICE PLAN,
     OAKLAND, a municipal corporation;                APPOINTMENT OF CLASS ACTION
17   CITY OF BERKELEY, a municipal                    SETTLEMENT ADMINISTRATOR,
     corporation; CITY OF SPOKANE, a                  AND APPOINTMENT OF CLASS
18   municipal corporation; CITY OF                   COUNSEL
     TACOMA, a municipal corporation;
19   CITY OF PORTLAND, a municipal                    [Filed Concurrently with Memorandum of
20
     corporation; PORT OF PORTLAND, a                 Points and Authorities; Proposed Order]
     port district of the State of Oregon;
21   BALTIMORE COUNTY, a political                    Time of Hearing: 10:00 a.m.
     subdivision; MAYOR AND CITY                      Date of Hearing: February 4, 2021
22   COUNCIL OF BALTIMORE; all
     individually and on behalf of all others         Courtroom: 6D
23   similarly situated,                              Honorable Fernando M. Olguin
24                                  Plaintiffs,
     v.                                               File Date:     May 19, 2016
25

26   MONSANTO COMPANY; SOLUTIA
     INC., and PHARMACIA LLC, and DOES
27   1 through 100,
                           Defendants.
28
                                                  1
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                          RENEWED MOTION FOR CERTIFICATION
Case 2:16-cv-03493-FMO-AS Document 256 Filed 12/31/20 Page 2 of 2 Page ID #:8050




 1         PLEASE TAKE NOTICE that on February 4, 2021, at 10:00 a.m., or as soon
 2 thereafter as the matter may be heard before the Honorable Fernando M. Olguin, in

 3 Courtroom 6D of the United States Courthouse, 350 West First Street Los Angeles, CA

 4 90012, Plaintiffs City of Long Beach, County of Los Angeles, City of Chula Vista, City

 5 of San Diego, City of San Jose, City of Oakland, City of Berkeley, City of Spokane, City

 6 of Tacoma, City of Portland, Port of Portland, Baltimore County, Mayor and City Council

 7 of Baltimore; all individually and on behalf of all others similarly situated, will and hereby

 8 do move the Court for an order for         Certification of Settlement Class, Preliminary
 9 Approval of Class Action Settlement, Approval of Notice Plan, Appointment of Class

10 Action Settlement Administrator, and Appointment of Class Counsel. This motion is

11 made following the conference of counsel pursuant to L.R. 7-3, which took place on June

12 16, 2020.

13        This motion is based on this Notice and the supporting Memorandum of Points and
14 Authorities, including attached declarations.

15
                                            Respectfully submitted,
16
     Date: December 31, 2020                /s/ John Fiske
17                                          BARON & BUDD, P.C.
18                                          11440 W. Bernardo Court, Suite 265
                                            San Diego, California 92127
19                                          Telephone: (858) 251-7424
20
                                            BARON & BUDD, P.C.
21
                                            Scott Summy (admitted Pro Hac Vice, Texas Bar
22                                          No. 19507500)
                                            SSummy@baronbudd.com
23
                                            Carla Burke Pickrel (admitted Pro Hac Vice,
24                                          Texas Bar No. 24012490)
                                            cburkepickrel@baronbudd.com
25
                                            3102 Oak Lawn Ave, #1100
26                                          Dallas, Texas 75219
                                            Telephone: (214) 521-3605
27
                                            Attorneys for Plaintiffs and the Class
28
                                                 2
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                        RENEWED MOTION FOR CERTIFICATION
